                   Case 19-12220-KBO                  Doc 79          Filed 11/12/19         Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                                                ) Chapter 11
                                                                       )
                      1
 YUETING JIA,                                                          ) Case No.: 19-12220 (KBO)
                                                                       )
                                          Debtor.                      ) Docket No. 74
                                                                       )

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On November 7, 2019, I caused to be served the “Certificate of Counsel Regarding Omnibus
   Hearing Date,” dated November 7, 2019, [Docket No. 74], by causing true and correct copies
   to be:

     a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
        to those parties listed on the annexed Exhibit A, and

     b. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                        /s/ Wing Chan
                                                                                        Wing Chan
 Sworn to before me this
 7th day of November, 2019
 /s/ John Chau
 Notary Public, State of New York
 No. 01CH6353383
 Qualified in Queens County
 Commission Expires January 23, 2021



1 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91 Marguerite
Drive, Rancho Palos Verdes, CA 90275.



                                                                -1-
Case 19-12220-KBO   Doc 79   Filed 11/12/19   Page 2 of 5




                    EXHIBIT A
                                                      Yueting Jia
                           Case 19-12220-KBO        Doc 79 List
                                                     Service Filed 11/12/19      Page 3 of 5
Claim Name                               Address Information
BALLON STOLL BADER & NADLER PC           COUNSEL TO (CLIENTS) ATTN: VINCENT J. ROLDAN 729 SEVENTH AVENUE -17TH FLOOR
                                         NEW YORK NY 10019
DELAWARE SECRETARY OF STATE              DIVISION OF CORPORATIONS, TAX DIVISION 401 FEDERAL STREET P.O. BOX 898 DOVER
                                         DE 19903
DELAWARE SECRETARY OF THE TREASURY       ATTN: OFFICE, MANAGING AGENT OF GENERAL AGENT 820 SILVERLAKE BLVD, SUITE 100
                                         DOVER DE 19904
DENTONS US LLP                           COUNSEL TO COUNSEL TO SHANGHAI QICHENGYUEMING ATTN: JOHN A. MOE, II,
                                         ESQ,JINSHU "JOHN"ZHANG,ESQ 601 S. FIGUEROA STREET, SUITE 2500 LOS ANGELES CA
                                         90017-5704
DORSEY & WHITNEY (DELAWARE) LLP          COUNSEL TO CHONQING" ATTN: ERIC LOPEZ SCHNABEL ALESSANDRA GLORIOSO 300
                                         DELAWARE AVENUE SUITE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                     COUNSEL TO CHONQUING ATTN: RAY LIU TWIN TOWERS (WEST), SUITE 1503-1505 B12
                                         JIANGUOMENWAI AVENUE CHAOYANG DISTRICT, BEIJING 100022 CHINA
DORSEY & WHITNEY LLP                     COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL 51 WEST 52 STREET NEW YORK NY
                                         10019
GRANDALL & PARTNERS CONSULTING LLC       COUNSEL TO (THE CLIENTS) ATTN: WENJIE SUN 729 SEVENTH AVENUE - 17TH FLOOR NEW
                                         YORK NY 10019
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCEY P.O. BOX 7346 PHILADELPHIA PA 19101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
LOWENTEIN SANDLER LLP                    COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: JEFFREY D. PROL,
                                         ESQ., ANDREW D. BEHLMANN, ESQ., JEREMY D. MERKIN, ESQ. ONE LOWENSTEIN DRIVE
                                         ROSELAND NJ 07068
OFFICE OF THE UNITED STATES TRUSTEE      ATTN: DAVID BUCHBINDER J. CALEB BOGGS FEDERAL BUILDING 844 KING STREET SUITE
                                         2207 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      ATTN DAVID BUCHBINDER J CALEB BOGGS FEDERAL BLDG 844 KING ST, STE 2207 LOCK
                                         BOX 35 WILMINGTON DE 19801
POTTER ANDERSON & CORROON LLP            COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: CHRISTOPHER M.
                                         SAMISL L KATHERINE GOOD, AARON H. STULMAN 1313 N. MARKET STREET, 6TH FLOOR
                                         WILMWILMINGTON DE 19801-3700
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                         SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMMISSION      100 F STREET, NE WASHINGTON DC 20549
THE ROSNER LAW GROUP LLC                 COUNSEL TO (THE CLIENTS) ATTN: FREDEROCL B. ROSNER, ZHAO (RUBY) LIU 824 N.
                                         MARKET STREET, SUITE 810 WILMINGTON DE 19801
THE ROSNERS LAW GROUP                    COUNSEL TO SHANGHAI QICHENGYUEMING INVESTMENT ATTN: FREDERICK B. ROSNER, ESQ.
                                         824 MARKET STREET, SUITE 810 WILMINGTON DE 19801
U.S. ATTORNEY GENERAL                    ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801




                                  Total Creditor count 19




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 19-12220-KBO   Doc 79   Filed 11/12/19   Page 4 of 5




                    EXHIBIT B
            Case 19-12220-KBO      Doc 79     Filed 11/12/19    Page 5 of 5
                                   YUETING JIA
                        Electronic Mail – Master Service List
abehlmann@lowenstein.com
astulman@potteranderson.com
com;kgood@potteranderson.com
csamis@potteranderson.com
david.l.buchbinder@usdoj.gov
dosdoc_web@state.de.us
glorioso.alessandra@dorsey.com
jmerkin@lowenstein.com
john.moe@dentons.com
john.zhang@dentons.com
jprol@lowenstein.com
liu.ray@dorsey.com
liu@teamrosner.com
rosner@teamrosner.com
rosner@teamrosner.com
schnabel.eric@dorsey.com
statetreasurer@state.de.us
sunwenjie@grandall.com.cn
vroldan@ballonstoll.com




                                        -1-
